UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-6163




In Re:   LELAND FORTNEY,

                                                        Petitioner.




                 On Petition for Writ of Mandamus.
                         (2:05-268-RBH-RSC)


Submitted:   May 7, 2007                   Decided:   June 14, 2007


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Leland Fortney, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Leland Fortney petitions for a writ of mandamus, alleging

the district court has unduly delayed acting on his 28 U.S.C.

§ 2241 (2000) petition.           He seeks an order from this court

directing the district court to act.          Our review of the district

court’s docket reveals that the district court issued an order

adopting   the    magistrate     judge’s    report   and   recommendations.

Fortney v. Yancey, No. 2:05-cv-2168-RBH (D.S.C. Apr. 20, 2007).

Accordingly,     because   the   district   court    has   recently    decided

Fortney’s case, we deny the mandamus petition as moot.                We grant

leave to proceed in forma pauperis. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                            PETITION DENIED




                                    - 2 -